                      Case 1:19-cv-08770-PGG Document 25 Filed 04/02/20 Page 1 of 2




                                              THE CITY OF NEW YORK                            DANIEL G. SAAVEDRA
JAMES E. JOHNSON
Corporation Counsel                          LAW DEPARTMENT                                            Senior Counsel
                                                                                                Phone: (212) 356-0892
                                                100 CHURCH STREET                               dsaavedr@law.nyc.gov
                                                NEW YORK, NY 10007


                                                                             April 2, 2020
                                            MEMO ENDORSED
        BY E.C.F.                           The conference is adjourned to
        Honorable Paul G. Gardephe          June 25, 2020 at 11:00 a.m.
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007
                                             April 3, 2020

                          Re: Shannon Mont and Dionesy Vargas v. City of New York, et al.
                              19 Civ. 8770 (PGG)(SN)

        Your Honor:
                        I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department, and the attorney assigned to the defense of the above-referenced matter.
        Defendants City of New York, Detective Michael Dye, Lieutenant Thomas Fabrizi, Detective
        Shannon Myers, Sergeant James Gerrity, and Officer Jean Francisco (hereinafter “defendants”)
        write to respectfully request an adjournment of the Initial Conference presently scheduled for
        May 14, 2020. This is the second request for an adjournment of the Initial Conference.
        Plaintiff’s counsel consents and joins this request to adjourn the Initial Conference.

                        By way of background, plaintiffs allege in their Complaint that they were subject
        to false arrest, inter alia, by members of the New York City Police Department on June 12,
        2017. This case was accordingly designated as part of the Southern District of New York’s Plan
        for Section 1983 Cases against the City of New York, or its agents, under Local Civil Rule 83.10
        (hereinafter “LCR 83.10”). See Docket Entry No. 3. On October 25, 2019, at the request of the
        parties, the Court adjourned the Initial Conference to April 9, 2020, which was intended to be a
        date after the parties had completed mediation. See Docket Entry No. 11. On March 25, 2020,
        the Court, sua sponte, adjourned the Initial Conference to May 14, 2020. See Docket Entry No.
        24. The parties now respectfully request an adjournment of the Initial Conference.

                       An adjournment is necessary in this case because the parties have yet to
        participate in mediation, as contemplated by LCR 83.10, and the mediation is not scheduled to
        take place until June 16, 2020. This delay has been caused by several factors. First, the mediator
        assigned to handle the mediation experienced medical issues that required postponing the
         Case 1:19-cv-08770-PGG Document 25 Filed 04/02/20 Page 2 of 2



previously scheduled March 13, 2020 mediation. The mediation was thereafter rescheduled for
April 14, 2020. However, given the current public health crisis, the District Executive issued a
memorandum on March 20, 2020 canceling all in person mediations at the courthouse.
Therefore, the parties, in conjunction with the mediation office, tentatively rescheduled
mediation for June 16, 2020. Given the foregoing, the parties respectfully request that the Court
adjourn the Initial Conference until a date and time after the parties can meaningfully participate
in mediation, as contemplated by LCR 83.10. Indeed, if mediation is successful, an Initial
Conference will not be necessary.

                Accordingly, the parties respectfully request an adjournment of the Initial
Conference presently scheduled for May 14, 2020 until a date and time after the parties have
been able to attend mediation. Defendants thank the Court for its attention to this matter.

                                                            Respectfully submitted,




                                                            Daniel G. Saavedra
                                                            Senior Counsel
                                                            Special Federal Litigation Division




cc:    Rose Minna Weber, Esq. (By ECF)
       Rose M. Weber Law Office
       Attorney for Plaintiff
       30 Vesey Street, Suite 1801
       New York, New York 10007
